UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
LUIS IVAN POBLETE,                        )
                                          )
      Plaintiff,                          )
                                          )
              v.                          )                 Case No. 16-cv-01798 (APM)
                                          )
U.S. MARSHALS SERVICE, et al.,            )
                                          )
      Defendants.                         )
_________________________________________ )

                                 MEMORANDUM OPINION

I.      BACKGROUND

       Plaintiff Luis Ivan Poblete, proceeding pro se, filed this lawsuit against the United States

Marshals Service; Chief Judge Beryl A. Howell of this District Court; attorney Aaron Drew Neal;

the law firm of McNamee, Hosea, Jernigan, Kim, Greenan & Lynch, P.A. (“McNamee Hosea”);

and Channing D. Phillips, the United States Attorney for the District of Columbia (collectively,

“Defendants”). This case arises against the backdrop of serial litigation in federal court before

Chief Judge Howell in which U.S. Bank National Association (“U.S. Bank”), represented by

McNamee Hosea, sued Poblete to quiet title to property it acquired at a foreclosure auction.

See U.S. Bank Nat’l Ass’n v. Poblete, No. 15-312, 2016 WL 1089217 (D.D.C. March 18, 2016).

In the present matter, Plaintiff alleges McNamee Hosea worked a fraud upon the federal court, in

violation of both man-made and divine law, by representing U.S. Bank in a matter over which the

court lacked jurisdiction.    See Notice of Removal, ECF No. 1, Complaint, ECF No. 1-1

[hereinafter Compl.].    Accordingly, Plaintiff asks the undersigned to issue a “Writ of

Mandamus/Prohibition” to prevent Chief Judge Howell from continuing proceedings in the other

matter and to dismiss that case. Id.
        McNamee Hosea and Neal (“Individual Defendants”) moved to dismiss the Complaint for

failure to state a claim, explaining that this suit is one of four retaliatory law suits Plaintiff has filed

in reaction to unfavorable results in the proceeding before Chief Judge Howell. See Indiv. Defs.’

Mot. to Dismiss, ECF No. 2, Mem. in Supp., ECF No. 2-1, at 1–2. The U.S. Marshals Service,

Chief Judge Howell, and Phillips (“Federal Defendants”) also moved to dismiss for failure to state

a claim and lack of subject matter jurisdiction. See Fed. Defs.’ Mot. to Dismiss, ECF No. 4, Mem.

in Supp., at 2. The court issued a Fox-Neal Order after each motion was filed, giving Plaintiff

until October 14, 2016, to respond and warning Plaintiff that failure to respond could result in

dismissal of the case. See Neal v. Kelly, 963 F.2d 453, 456–57 (D.C. Cir. 1992) (requiring the

district court to notify pro se litigants of the dispositive effect of a Rule 12(b)(6) motion); Fox v.

Strickland, 837 F.2d 507, 509 (D.C. Cir. 1988) (per curiam) (same); Order, ECF No. 3; Order,

ECF No. 5. Plaintiff has neither responded to the motions nor sought additional time to respond.

        After thoroughly reviewing the pleadings, the court dismisses this matter for failure to state

a claim under Rule 8 of the Federal Rules of Civil Procedure against the Individual Defendants

and for lack of subject matter jurisdiction for any claim against the Federal Defendants.

II.     LEGAL STANDARD

        A plaintiff’s complaint “must contain: (1) a short and plain statement of the grounds for

the court’s jurisdiction . . . ; (2) a short and plain statement of the claim showing that the pleader

is entitled to relief; and (3) a demand for the relief sought.” Fed. R. Civ. P. 8(a). This rule “does

not require ‘detailed factual allegations,’ but it demands more than an unadorned, the-defendant-

unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). “[A] complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.” Id. (quoting

                                                     2
Twombly, 550 U.S. at 570). “Although pro se complaints are held ‘to less stringent standards than

formal pleadings drafted by lawyers,’ and a plaintiff is entitled to all favorable inferences that may

be drawn from his or her allegations, a pro se complaint, like any other, must present a claim upon

which relief can be granted by the court.” Nicastro v. Clinton, 882 F. Supp. 1128, 1129 (D.D.C.

1995) (quoting Haines v. Kerner, 404 U.S. 519, 520 (1972)) (citation omitted), aff’d, 84 F.3d 1446

(D.C. Cir. 1996) (per curiam). Rule 8(a) aims to ensure defendants are given fair notice of the

claims asserted against them so they may prepare a responsive answer to the plaintiff’s allegations

and adequately defend themselves. Caldwell v. Argosy University, 797 F. Supp. 2d 25, 27

(D.D.C. 2011).

       A federal court must dismiss an action over which it concludes it lacks subject matter

jurisdiction. Fed. R. Civ. P. 12(h)(3). “A complaint may be dismissed on jurisdictional grounds

when it ‘is patently insubstantial, presenting no federal question suitable for decision.’” Tooley

v. Napolitano, 586 F.3d 1006, 1009 (D.C. Cir. 2009) (quoting Best v. Kelly, 29 F.3d 328, 330 (D.C.

Cir. 1994)).     Patently insubstantial claims are those that are “flimsier than doubtful or

questionable”; they are “essentially fictitious.” Best, 39 F.3d at 330 (internal quotation marks

omitted).

III.   DISCUSSION

       1.      Individual Defendants

       Construing the Complaint liberally and drawing all reasonable inferences in Poblete’s

favor, the court understands the allegations against the Individual Defendants to be that Poblete

has a “superior claim” to title over the property at issue in the litigation before Chief Judge Howell

and requests that the undersigned dismiss that litigation as fraudulent and hold legally responsible

those actors involved. See id. ¶¶ 7, 10–14, 17–18, 22–23. Specifically, Poblete contends that

                                                  3
McNamee Hosea “entered a Void Summons and Complaint on or about March 3rd, 2015, Case

#1:15-cv-00312, in breach of the public trust, outside of the Courts [sic] ministerial duty, and

without proof of delegation of authority of jurisdiction of any kind.” Compl. ¶ 6. Furthermore,

he claims “Plaintiffs attorney” has conspired with the court and its officers to deprive him and his

parents of their citizenship, as well as engaged in acts of “inland piracy and “PRESS-GANGING.”

Id.

       Even graciously construed, the allegations levied against the Individual Defendants fall

short of meeting the pleading requirements of Rule 8(a). At most, the Complaint alleges that the

Individual Defendants participated as counsel in a proceeding over which the court lacked

jurisdiction. See Compl. ¶¶ 6, 14. Poblete makes no further statements of fact or allegations that

put the Individual Defendants on notice of the claims against them. Thus, Poblete has not met his

obligations under Rule 8(a) and, therefore, the court grants the Individual Defendants’ Motion to

Dismiss.

       2.      Federal Defendants

       Even liberally construing the Complaint, the court struggles to understand Poblete’s

allegations against the Federal Defendants. Poblete alleges all the Defendants are “acting in fraud

and in violation of God’s covenant, and outside the decedents will by attempting to enforce an

unlawful lien on said real and personal property of the Petitioners estate.”          Compl. ¶ 13.

Additionally, he contends that the federal court is a criminal enterprise, and Chief Judge Howell

is acting “without jurisdiction” and “in conflict with the Federal Constitution.” Id. ¶ 17. Lastly,

as noted above, Poblete claims “the Court and the Court officers” have conspired to deprive him

and his parents of their citizenship, and they are engaged “in the act of ‘inland piracy’ and ‘PRESS-




                                                 4
GANGING.’” Id. ¶ 18. The Complaint does not mention the U.S. Marshals Service or Phillips

by name.

       The court finds that the Complaint presents “no federal question suitable for decision”

against any Federal Defendant. See Tooley, 586 F.3d at 1009. Poblete’s contention that no

jurisdiction existed for the proceedings before Chief Judge Howell is a matter for direct appeal,

not for another federal district judge to determine on collateral or interlocutory review. See, e.g.,

Klayman v. Kollar-Kotelly, No. 12-5340, 2013 WL 2395909, at *1 (D.C. Cir. May 20, 2013).

Additionally, Poblete cannot seek relief against Chief Judge Howell for her rulings in the quiet

title proceedings because judges enjoy absolute immunity from suit. See Mireles v. Waco, 502

U.S. 9, 9 (1991) (per curiam). Lastly, the Complaint makes no discernible claim against Phillips

or the U.S. Marshals Service. Accordingly, as the Complaint presents “no federal question

suitable for decision,” the court lacks subject matter jurisdiction and must dismiss the Complaint

against the Federal Defendants. See Fed. R. Civ. P. 12(h)(3).

IV.    CONCLUSION

       In light of the foregoing, the court concludes Poblete failed to provide sufficient notice of

his claims against the Individual Defendants and the court lacks subject matter jurisdiction over

the claims raised against the Federal Defendants.         Accordingly, the court grants both the

Individual Defendants’ Motion to Dismiss and the Federal Defendants’ Motion to Dismiss.




Dated: December 19, 2016                              Amit P. Mehta
                                                      United States District Judge




                                                 5